Citation Nr: 0509431	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 26, 2002 for 
the grant of service connection for occipital neuralgia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May to July 1990, and 
from November 1990 to June 1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2003 rating action that granted service 
connection for occipital neuralgia and assigned an effective 
date of June 26, 2002 therefor.  A Notice of Disagreement 
(NOD) with that effective date was received later in June 
2003.  A Statement of the Case was issued in October 2003, 
and a Substantive Appeal was received later that month.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In February 1995, the RO denied the veteran's original 
September 1994 claim for service connection for occipital 
neuralgia; the veteran was notified of the denial that same 
month, but he did not initiate an appeal.  The notice was 
sent to the veteran's last address of record, and was not 
returned by the United States Postal Service as 
undeliverable. 

3.  On June 26, 2002, the RO received the veteran's 
representative's informal petition to reopen the claim for 
service connection for occipital neuralgia, followed by the 
veteran's formal claim received in July 2002.  

4.  By rating action of June 2003, the RO granted service 
connection for occipital neuralgia, effective June 26, 2002.
 
5.  At the time of the June 2003 rating action, there was no 
pending claim for service connection filed prior to June 26, 
2002 pursuant to which the benefit awarded could have been 
granted.


CONCLUSION OF LAW

The claim for an effective date prior to June 26, 2002 for 
the grant of service connection for occipital neuralgia is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

In this case, the veteran and his representative have been 
notified of the reasons for the denial of the claim, and 
afforded an opportunity to present evidence and argument in 
connection with it.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  Moreover, as will be explained below, the claim on 
appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi,    16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
for an award based on, inter alia, an original claim or a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation therefrom; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R.                   § 3.400(b)(2)(i).  

The effective date of an award of service connection based on 
new and material evidence received after a final disallowance 
of a claim will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R.                
§ 3.400(q).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

In this case, the RO granted service connection for occipital 
neuralgia effective June 26, 2002, the date of receipt of the 
veteran's representative's informal petition to reopen the 
claim for service connection.  The veteran has requested an 
award of service connection for that disability from 1994, 
the year in which he first filed a claim for that benefit.  
However, the Board finds that there is no legal basis to 
assign an effective date for such award at any time prior to 
June 26, 2002.  At the time of the grant of service 
connection, there was no pending claim filed prior to June 
26, 2002 pursuant to which the benefit awarded could have 
been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for occipital neuralgia in September 1994.  In 
February 1995, the RO denied service connection; the veteran 
was notified of the denial and of his appellate rights by 
February 1995 letter and attachment thereto, but he did not 
appeal.  Because the veteran did not appeal the February 1995 
denial, that decision is final as to the evidence then of 
record.  See  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2004).  As the September 1994 
claim denied in February 1995 was finally resolved, it 
provides no basis for the ultimate award of service 
connection in this case.  

During the period from March 1995 through May 2002, the 
record contains no statement or communication from the 
veteran or his representative that constitutes a claim, or 
reflects an intent to apply, for service connection for 
occipital neuralgia that identifies that issue as the benefit 
sought.

The RO received the veteran's representative's informal 
petition to reopen the claim for service connection for 
occipital neuralgia on June 26, 2002, followed by the 
veteran's formal claim for that benefit in July 2002.  As 
indicated above, the informal claim served as the basis for 
the RO's June 2003 rating action that found that new and 
material evidence had been received to reopen the claim for 
service connection, and also warranted a grant of service 
connection, effective June 26, 2002, on the merits based on 
consideration of the entire evidence of record.

Neither the veteran nor his representative has identified any 
claim pending prior to June 26, 2002 pursuant to which 
service connection for occipital neuralgia could have been 
granted.  Although, in his June 2003 NOD, the veteran stated 
that he never received the February 1995 RO notice of the 
denial of his claim, this assertion, alone, does not provide 
a basis for awarding an earlier effective date in this case.  
The record shows that the RO properly notified the appellant 
of the denial of service connection and of his appellate 
rights by letter and attachment of February 1995.  The letter 
was sent to him at his address of record, and was not 
returned by the United States Postal Service as 
undeliverable; thus, he is presumed to have received the 
notice.  There is a "presumption of regularity" that the RO 
properly discharged its official duties by mailing its notice 
of the original denial to the veteran's last known address.  
See, e.g., Mindenhall v. Brown, 7 Vet. App. 271 (1994).    

The Board also points out that, while the VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Here, after the February 
1995 denial, the first document that can be construed as a 
claim for the benefits sought was filed in June 26, 2002.  

Accordingly, on these facts, June 26, 2002 is the earliest 
possible effective date for the grant of service connection 
for occipital neuralgia.  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by it.  As, on these facts, no effective date 
for the grant of service connection earlier than June 26, 
2002 is assignable, the claim for an earlier effective date 
for the grant of that benefit must be denied.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to June 26, 2002 for the grant of 
service connection for occipital neuralgia is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


